Title: From Louisa Catherine Johnson Adams to Johnson Hellen, 8 January 1825
From: Adams, Louisa Catherine Johnson
To: Hellen, Johnson


				
					
					Washington 8 Jany. 1825.
				
				I have been prevented from writing to you a long time my dear Tom first in consequence of ill health and since because I thought it would be better to await your return to College than to address to Exeter where I hope you have been happy among your respectable old friends—It gives me great pleasure to learn from Mary that you have become more satisfied with your situation and now I have only to desire that your standing in your Class may do me honour as you know I claim you for my protégé and your success will prove my glory—We are here in the midst of our usual bustle but the City is very dull and the strangers very discontented We have been threaten’d with the arrival of some celebrated beauties but some envious cloud obscures them from our view and the youths of Washington are obliged to live content on the anticipated delight of expectant anticipation ere the happy the reality shall greet their wondering and impatient eyes—Dancing however goes on as usual and while we wait for these stars of the first magnitude we enjoy the happiness of admiring the constellations which take their course through our ever changing hemisphere and greet them with pleasure and hospitality—Poor Mr Cook is I fear in the last stages of a Consumption. The doctors however do not think that this illness has yet declared itself positively and still retain hopes of his recovery—I recommend to you to write a few lines to him occasionally as marks of respect and affection are peculiarly gratifying to the sick and he has ever been a kind and indulgent guardian to you—Write me frequently and tell me how you stand in your Class and who are your favorite Classmates and you will oblige your affectionate Aunt
				
					L. C. Adams
				
				
			